194 F.2d 532
Ada M. CLAY, and Ada M. Clay as Executrix of the Estate of Wallace M. Clay, Deceased, Defendants-Appellantsv.SINCLAIR REFINING COMPANY, a Corporation, Plaintiff-Appellee.SINCLAIR REFINING COMPANY, a Corporation, Plaintiff-Appellantv.Ada M. CLAY, and Ada M. Clay as Executrix of the Estate of Wallace M. Clay, Deceased, Defendants-Appellees.
No. 11388.
No. 11389.
United States Court of Appeals Sixth Circuit.
January 21, 1952.

Appeals from the United States District Court for the Northern District of Ohio, Eastern Division.
Carpenter & Carpenter, Tiffin, Ohio, for Ada M. Clay.
Hubert B. Fuller, Cleveland, Ohio, Eugene M. Hines, Chicago, Ill., for Sinclair Refining Co.
Before HICKS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal and cross-appeal were heard upon the transcript of the record, briefs and arguments of counsel and upon consideration thereof the Court is of the opinion that there is no reversible error upon the record.


2
It is therefore ordered, adjudged and decreed that the judgment appealed from be and the same is in all things affirmed upon the grounds and for the reasons set forth in the memorandum Opinion of the District Judge filed January 4, 1951, 102 F. Supp. 732 and the findings of fact and conclusions of law filed January 16, 1951.